Citation Nr: 1725884	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  14-39 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for renal cell carcinoma, status post right radical nephrectomy.

2.  Entitlement service connection for cancer of the tongue claimed as cancerous lymph node right side of throat.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Whitley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to January 1958.  This appeal comes before the Board of Veterans' Appeals (Board) from an October 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office in Louisville, Kentucky. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a) (2) (West 2014).


FINDINGS OF FACT

The Veteran has renal cell carcinoma that is presumed to be the result of contaminated drinking water at Camp Lejeune. 

3.  The Veteran's cancer of the tongue, claimed as cancerous lymph node right side of throat, is not caused or aggravated by a disease or disability in active service. 


CONCLUSION OF LAW

1.  Renal cell carcinoma was incurred during active service.  38 U.S.C.A. §§ 1110, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016); 82 Fed. Reg. 4184-4185 (Jan. 13, 2017) (to be codified at 38 C.F.R. §§ 3.307, 3.309).

2.  Cancer of the tongue, claimed as cancerous lymph node right side of throat, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 1131.  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303 (d) (2016). 

For listed chronic diseases, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown to have manifested to a compensable degree within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309 (a) (West 2014); 38 C.F.R. § 3.303 (b) (2016); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

Effective March 14, 2017, VA amended 38 C.F.R. §§ 3.307 and 3.309 providing a presumption of service connection for certain diseases based on exposure to contaminants present in the water supply at Camp Lejeune.  82 Fed. Reg. 4184-4185 (Jan. 13, 2017).

The amendment defines "contaminants in the water supply" as the volatile organic compound trichloroethylene (TCE), perchloroethylene (PCE), benzene and vinyl chloride that were in the on-base water-supply systems located at United States Marine Corps Base Camp Lejeune, during the period beginning on August 1, 1953, and ending on December 31, 1987.  In order to qualify for presumptive service connection under these provisions, there must be evidence of: (1) a diagnosis of one of the enumerated diseases under the new provision 38 C.F.R. § 3.309 (f), (i.e., adult leukemia, aplastic anemia and other myelodysplastic syndromes, bladder cancer, kidney cancer, liver cancer, multiple myeloma, non-Hodgkin's lymphoma, and Parkinson's disease), if manifest to a degree of 10 percent or more at any time after service; and (2) service of at least 30 days (consecutive or nonconsecutive) at Camp Lejeune during the period beginning on August 1, 1953, and ending on December 31, 1987.  The rulemaking applies to claims received by or pending before VA on or after March 14, 2017.  See 82 Fed. Reg. 9, 4173-4185 (Jan.13, 2017). 

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth at 38 U.S.C.A. § 5107(b).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Kidney or renal cancer or disease

Military personnel records confirm that during the presumptive period, the Veteran was assigned to Camp Lejeune, for at least 30 days of active service.  Therefore, he is presumed to have been exposed to contaminated water during such service.  See Diseases Associated with Exposure to Contaminants in the Water Supply at Camp Lejeune, 82 Fed. Reg. 4,173.  

The Veteran's service treatment records do not document any findings related to complaints, treatment or diagnosis for any symptoms related to kidney or renal cancer or disease.

In June 2001, the Veteran was diagnosed with kidney/renal cancer.  He had a carcinoma of the kidney, which required surgical removal of his right kidney. 

The Veteran underwent a VA Camp Lejeune examination in August 2013.  The examiner noted the June 2001 right renal nephrectomy; and that the biopsy showed renal cell carcinoma, clear cell, Fuhrman Nuclear Grade II.  It was not invasive and he was now in remission.  The examiner concluded"[T]he Veteran's renal cell carcinoma and resulting surgery are less likely as not due to exposures to contaminated water at Camp Lejeune."  The examiner reasoned that the Veteran had exposure at Camp Lejeune for less than 2 years and that was nowhere near the level where any increased risk was seen in studies.  The examiner further stated any potential environmental exposure at Camp Lejeune would never rise to the level of his increased risk from smoking and obesity, given that the Veteran was obese, and smoked 1-2 packs cigarettes a week for 47 years.

In a letter dated in May 2015; Dr. S.W.M, an oncologist, stated that was his strong opinion that the Veteran's renal cancer and residuals were more likely than not caused by exposure to multiple carcinogens from contaminated water at Camp Lejeune. 

The Veteran had at least 30 days of service at Camp Lejeune in 1961, and is therefore entitled to the presumption that his kidney cancer and its current residuals are the result of the exposure to contaminated water at that facility. The VA examiner's opinion is insufficient to rebut the presumption created by the amended regulation.  Weighing against the examiner's opinion is the scientific research that was considered in drafting the regulation and the favorable opinion of another physician.  Resolving reasonable doubt in the Veteran's favor, service-connection for kidney cancer and its residuals is granted. 

Cancer of the tongue

The Veteran is currently diagnosed with cancer of the tongue evidenced by a September 2012 VA treatment record

The Veteran contends that his cancer of the tongue is also the result of exposure to contaminated water while serving at Camp Lejeune in North Carolina.  Cancer of the tongue is not on the presumptive list of diseases associated with exposure to contaminated water at Camp Lejeune; thus, a nexus linking the current cancer of the tongue and military service cannot be presumed under that regulation.  

However, despite not qualifying for presumptive service connection due to exposure to contaminants in the water supply at Camp Lejeune, the Veteran is not precluded from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (discussing statutory presumption of service connection for diseases based on exposure to ionizing radiation).  

Service treatment records do not reflect any history or treatment for cancer of the tongue during service.  Additionally a December 1964 service examination performed prior to service separation found the Veteran's mouth and throat clinically normal.  

The earliest indication of cancer of the tongue was in treatment notes showing the Veteran was diagnosed as having cancer of the tongue in September 2012. 

In support of the claim for service connection, the Veteran submitted in April 2015, several articles relating to the health effects linked to the chemical contaminants found in the water supply at Camp Lejeune; however, these internet articles do not discuss or contain any scientific studies linking exposure to contaminated water at Camp Lejeune and cancer of the tongue.  Accordingly, the articles submitted by the Veteran are of little probative value.

While the Veteran is competent to report observable events, treatment and symptoms, he is not competent to medically attribute his cancer of the tongue to the contaminated water at Camp Lejeune.  Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007).  Such an opinion would require medical and scientific knowledge and expertise.  The Veteran is not shown to have such expertise.  Such a finding requires medical training, and there is no suggestion that the Veteran has the requisite training to provide such an opinion.  Therefore, the Board finds the Veteran's statements are of little probative value. 

VA provided the Veteran an examination in October 2013.  The examiner opined that it was less likely than not that the Veteran's current cancer of the tongue was caused by exposure to contaminated water at Camp Lejeune.  The examiner noted the diagnosis of squamous cell carcinoma of the base of the tongue in August 2012.  The examiner also noted an August 2012 primary care note stating that the Veteran had a history of smoking 50 packs of cigarettes a year and had quit 5 years prior.  As of October 2013, the Veteran continued to smoke marijuana daily.  In addition, a June 2009 cardiology consult stated the Veteran reported that he "abused ETOH when I was young."  The examiner further notes a September 2012 note in Vista imaging stated that he had been a heavy drinker in the past and continued to drink socially. 

The examiner concluded that there was no convincing evidence to support a link between Camp Lejeune contaminated water and tongue cancer.  Stating that the Veteran's smoking and alcohol use increased his risk significantly.  His HPV status was unknown.  The examiner advised that the primary risk factors associated with head and neck cancer include tobacco use, alcohol consumption, human papillomavirus (HPV) infection (for oropharyngeal cancer), and unknown evidence of disease.  The August 2013 VA examiner also discuss several studies that indicate an increased risk of developing oral cancer with smoking and alcohol use. 

The Veteran's hearing testimony centered on water contamination at Camp Lejeune, but did provide new evidence linking tongue cancer to that exposure.

Service connection may be established under 38 C.F.R. § 3.303(b) (2016) for listed chronic diseases under 38 C.F.R. § 3.309(a) (2016).  As is relevant here, a malignant tumor is a listed chronic disease under 38 C.F.R. § 3.309(a) (2016).  In this case; however, there is no evidence of tongue cancer until decades after service; and the undisputed evidence is that the disease was first identified in 2012.  There have been no reports of a continuity of symptomatology or any findings in service.  Cf. 38 C.F.R. §§ 3.303(b), (d).  Accordingly, the chronic disease presumptions could not serve to establish service connection.

In summary, the preponderance of the evidence is against finding a link between the current cancer of the tongue and a disease or injury in active service, including exposure to contaminants in the water supply at Camp Lejeune.  Reasonable doubt does not arise; therefore, service connection is denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

1.  Entitlement to service connection for renal cell carcinoma, status post right radical nephrectomy is granted.

2.  Entitlement service connection for cancer of the tongue claimed as cancerous lymph node right side of throat is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


